Citation Nr: 1037320	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hip/leg 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2004, a statement of the 
case was issued in October 2005, and a substantive appeal was 
received in December 2005.  The Veteran requested a Board 
hearing, but failed to report for a hearing scheduled in April 
2010.

The issues of service connection for irritable bowel syndrome and 
sinusitis (also claimed as headaches) had been on appeal also, 
but the RO granted those claims in May 2009.  

The bilateral hip disability issue is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on the 
appellant's part.


FINDING OF FACT

Tinnitus was not manifested in service and is not otherwise 
causally related to service.  


CONCLUSIONS OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in January 2004.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the initial notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, 
subsequent notice in January 2008 fully advised the Veteran of 
the manner of assigning disability ratings and effective dates.  
Such notice was followed by subsequent readjudication. 

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in August 
2007 and August 2008, obtaining medical opinions as to the 
etiology of the claimed disabilities; and afforded the Veteran 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Tinnitus

The Veteran claims service connection for tinnitus.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records are silent for complaints or reports of 
tinnitus.  The Veteran had several audiograms, and although it 
was noted that the Veteran was routinely exposed to hazardous 
noise, tinnitus was not reported.  She did not report pertinent 
symptoms on service examination in April 1994, and nothing was 
reported about tinnitus at her 5 year examination report.  She 
filed a claim for service connection for hypertension in March 
1996 (approximately one year after discharge), but she did not 
include a claim for tinnitus.  

Private medical records dating from July 2000 to July 2001 showed 
normal neurology, and tinnitus was not reported.  The first 
mention of tinnitus in the claims file appears to be in her 
December 2003 claim.  

On VA examination in August 2007, the Veteran's claims folder 
including her service treatment records was reviewed.  The 
Veteran reported to the examiner that she had had constant 
tinnitus since 1989.  The examiner noted that there were no 
reports of tinnitus found in her claims folder.  The examiner 
felt that it was impossible to determine without speculation 
whether the Veteran's tinnitus was due to military noise 
exposure.  At the time of an August 2008 VA examination, the 
Veteran reported that she first noticed constant tinnitus in 
1991.  

The Board finds that the preponderance of the evidence is against 
entitlement to service connection for tinnitus.  The only 
evidence suggesting a link to service is the Veteran's own 
statements.  The Board recognizes that a layperson is competent 
to report symptoms he or she has experienced.  However, the Board 
must also gauge the claimant's credibility with regard to such 
statements.  For reasons hereinafter discussed, the Board finds 
that the Veteran's statements regarding a continuity of tinnitus 
symptoms during and since service are not credible.

The Veteran did not complain of tinnitus during service.  The 
Board believes it significant that the Veteran underwent repeated 
audiological tests during service in view of the fact that her 
duties routinely exposed her to hazardous noise.  These records 
do show that hearing protection was issued.  However, there is no 
mention in these reports of any complaints of tinnitus.  The 
Board believes it reasonable to assume that the Veteran would 
have voiced such complaints if she in fact believed she had 
tinnitus.  

The Board also notes that the Veteran filed a claim of service 
connection for hypertension in March 1996.  However, she did not 
include tinnitus in her claim.  This suggests that she did not 
believe she had tinnitus related to service as it would be 
reasonable to expect that she would have included that in her 
claim for VA benefits.  Moreover, reports of private examinations 
in 2000 and 2001 include no reference to complaints of tinnitus.  
The VA examiner in 2007 noted that while she reported having it 
from 1989, there were no reports of tinnitus in her records, and 
the examiner could not relate it to service without speculation.  

The Veteran's current assertions regarding a continuity of 
tinnitus since service are inconsistent with the inservice and 
post-service evidence.  The Board finds that the Veteran's recent 
assertions of tinnitus since 1989 and 1991 lack credibility, 
given the other earlier contemporaneous evidence.  The Veteran 
failed to report tinnitus to medical personnel during service and 
for a number of years after service although she had the 
opportunity to do so.  In this regard, the record shows that the 
Veteran did not hesitate to report other medical problems to 
medical personnel during service.  Therefore, her failure to 
report tinnitus when she had the opportunity to do so diminishes 
the credibility of her current statements to the effect that she 
has had tinnitus during and since service.  

The Board recognizes that the August 2007 VA examiner commented 
that he was unable to offer an etiology opinion without resort to 
speculation.  "An examiner's conclusion that a diagnosis or 
etiology opinion is not possible without resort to speculation is 
a medical conclusion just as much as a firm diagnosis or a 
conclusive opinion . . . however, the examiner must explain the 
basis for such an opinion or the basis must otherwise be apparent 
in the Board's review of the evidence."  Jones v. Shinseki, 23 
Vet.App. 382, 390 (2010).  In the present case, it is clear that 
the examiner's comment was based on the fact that there was 
simply nothing in service treatment records showing complaints or 
findings of tinnitus.  This rationale supports the opinion.  It 
should be stressed that it is not the examiner's task to weigh 
the Veteran's credibility as to self-reported history.  That is a 
function of the Board, and for reasons discussed above the Board 
does not find the self-reported history of tinnitus since service 
to be persuasive.  

In light of the above, service connection is not warranted for 
tinnitus.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for tinnitus is not warranted.  To this 
extent, the appeal is denied. 


REMAND

Service treatment records include numerous entries related to 
complaints and medical tests and findings of stress fractures.  
Special consultation in March 1990 resulted in an impression of 
most likely stress fracture on right femur and left tibia and 
probable right tibia.  Service records dated from 1990 into 1992 
document continuing problems with what were described on one 
occasion as recurrent stress fractures.  There is therefore no 
doubt that the Veteran suffered what medical personnel referred 
to as stress fractures during service. 

The remaining question is whether there are current residuals of 
the inservice stress fractures.  The medical evidence in this 
respect is not clear.  A July 2001 radiological study of the left 
hip was interpreted as showing mild osteoarthritis.  However, X-
rays of the Veteran's hips in December 2005 were interpreted as 
showing fractures, malalignment, or other osseous pathology.  
There were no traumatic findings identified radiographically.  On 
VA examination in August 2007, the Veteran's claims folder was 
reviewed.  On examination, she had some pain on motion of her 
hips, and some tenderness.  The diagnosis was hip tendonitis.  
The examiner indicated that the evidence was not sufficient to 
relate her current hip symptoms to service, as she had had stress 
fracture symptoms in service, but they resolved until after her 
last childbirth in 1998.  

In view of the clear evidence of inservice stress fractures and 
post-service evidence suggesting current osteoarthritis and/or 
tendonitis, the Board believes additional examination is 
warranted to fully assist the Veteran with her claim.  Moreover, 
clarification of the nature of the inservice stress fractures 
which were reported to involve the femur and tibias would be 
helpful since the claim has been described as one for bilateral 
hip disability.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA orthopedic examination by a medical 
doctor.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
tests, such as x-rays, should be conducted.  

     a)  The examiner should clearly 
discuss the location of the inservice 
stress fractures.

     b)  The examiner should then clearly 
describe all current orthopedic disorders 
of the bilateral femurs, tibias, and hips.  
As to any such current disorders, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disorder is a residual of or caused by 
the inservice stress fractures.  A 
rationale should be furnished for all 
opinions.    

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for bilateral hip/leg disability.  
The Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


